DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/3/2020 and 6/8/2021 were filed.    The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 and 17  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feng et al US Patent Application Publication 2012/0244802 (0r record).
Feng et al discloses in figure 4c,  an on chip inductor, comprising: a first coil  which examiners considers to be from node 409 to the right side of 456 , wound into a plurality of first circles; and a second coil which examiner consider to be from node 408 to the left side of 456,  wound into a plurality of second circles, wherein at least two of the second circles are interlaced with at least two of the first circles on a first side, wherein the at least two of the second circles are disposed adjacent to each other on the first side (450);  wherein at least one of the first circles is only interlaced with at least one of the second circles on a second side, wherein at least another one of the first circles is only interlaced with at least another one of the second circles on the second side (454). (paragraphs [0037-0041])
with regards to claim 2, the at least two of the second circles cross the least two of the first circles on the first side. 
With regards to  claim 3, the at least one of the first circles crosses the at least one of the second circles on the second side, and the at least another one of the first circles crosses the at least another one of the second circles on the second side. 
With regards to claim 4, the first side is opposite to the second side.
 With regards to claim 13,   a center point which examiner considers to be the top node of crossover portion 456,   located on the first side, wherein the first coil and the second coil are coupled at the center point
With regards to claim 14,  the center point,  which examiner considers to be the top node of crossover portion  456,  is located on an innermost side of the first coil and the second coil.
 With regards to claim 15, a center-tapped terminal (line between 408 and 409)  coupled to the center point, wherein the center-tapped terminal is located on a same layer as the first coil and the second coil. (paragraph [0037])
With regards to claim 17, the inductor further comprises an input terminal 409, wherein the input terminal is located on the second side.
Allowable Subject Matter
Claims 5-12, 16 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 5,  the prior art of record does not disclose or fairly teach the specific circuit configuration with emphasis on the at least two of the first circles are disposed adjacent to each other on the first side.
 With regards to claim 6-12, the prior art does not disclose or fairly teach the specific circuit configuration with emphasis on the second coil has a first opening, a second opening, a first connecting element, and a second connecting element, wherein the first connecting element and the second connecting element cross the at least two of the first circles on the first side, and connect the first opening and the second opening, respectively. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY E GLENN whose telephone number is (571)272-1761. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





October 7, 2022
/K.E.G/Examiner, Art Unit 2843                                                                                                                                                                                                        /LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842